             Case 7:19-cv-08577-VB Document 6 Filed 09/18/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------)(

SEAN BOYLE,                                                                  NOTICE OF REMOVAL

                                    Plaintiff,
         - against -
                                                                             Civil Action No.
NORTH SALEM CENTRAL SCHOOL DISTRICT and                                      l 9-CV-08577
PUTNAM-NORTHERN WESTCHESTER BOARD OF
COOPERATIVE EDUCATIONAL SERVICES a/k/a
BOCES,

                                    Defendants.

------------------------------------------------------------------------)(


        TO THE HONORABLE JUDGES OF UNITED STATES DISTRICT COURT FOR

THE SOUTHERN DISTRICT OF NEW YORK:

        Removing parties, NORTH SALEM CENTRAL SCHOOL DISTRICT ("District") and

PUTNAM-NORTHERN WESTCHESTER BOARD OF COOPERATIVE EDUCATIONAL

SERVICES a/k/a BOCES ("BOCES"), by their respective attorneys, Bond, Schoeneck & King

and Shaw, Perelson, May & Lambert, LLP, respectively show this Court as follows:

        1.         The removing parties are the defendants District and BOCES in the above-

                   captioned action. There are no other defendants in the above-captioned action.

        2.         On August 20, 2019, the above-captioned action was commenced against the

                   District and BOCES in the Supreme Court of the State of New York, County of

                   Westchester by Summons and Verified Complaint" in Index No. 62815/2019 and

                   is pending in that court. Those papers were served upon the District by service

                   upon its District Clerk, on August 23, 2019 and upon the BOCES by service upon




               I    1,                                                           I·
          Case 7:19-cv-08577-VB Document 6 Filed 09/18/19 Page 2 of 2




               its Assistant Superintendent of Schools on August 22, 2019. This notice is filed

               within 30 days after such service.

        3.     The underlying action, as referenced in the Verified Complaint, sets forth a claim

               at its "Third Cause of Action" that the District and BOCES each denied the

               plaintiff due process of the law in violation of the Federal Constitution and 42

               U.S.C . § 1983. This Court has original federal question jurisdiction over this

              claim under 28 U.S.C. 1331, and removal of the Verified Complaint to this Court

              is fully authorized by 28 U.S.C. §§ 144!(a) and 1446.

        4.     Copies of all process, pleadings and orders served on the District and/or BOCES

              in the above-captioned action are submitted herewith.

        WHEREFORE, the District and BOCES, as the removing parties, request that the above-

captioned proceeding and action be removed from the Supreme Court, Westchester County to

this Court.

Dated: September /62019                             Dated: SeptemberJ, 2019
                  /

SHAW, PERELSON, MAY & LAMBERT, LLP                  BOND, SCHOENECK & KING
Attorneys for Defendant BOCES                       Attorneys fof Defendant District
                                                         // '7. /• '7
~                     /'A~                                 v>/ (__--..
                                                                 I




                                                    By:
  arkC.Rushfield, Esq. (MCR 0231)                   Howard M. Miller, Esq . (HMM~1.17r )
Of Counsel to the firm                              Member
21 Van Wagner Road                                  1010 Franklin A venue Ste. 200
Poughkeepsie, NY 12603                              Garden City, NY 11530
845/486-4200                                        516/267-6318

To:   Meagher & Meagher, P.C.
      Attorneys for Plaintiff
      111 Church Street
      White Plains, N.Y. 10601
      914/328-8844
